DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are presented for examination. Claims 5-9 are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/20 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

 Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glew (Glew), US publication no. 2012/03166581.
As per claim 1, Glew A system for accessing, monitoring and controlling building automation components [figure 5] comprising: 
a plurality of building automation devices; at least one site server in communication with the building automation devices; an interface server in communication with the site server [para 108-111, 126], wherein the interface server has a website module, the website module having a user communication module that allows a user to monitor and control the plurality of building automation devices [para 82, 117, 121, 124].
Glew discloses: 
[0082] Preferably the remote monitoring and control system allows various facilities at multiple remote locations to be monitored, controlled and compared simultaneously through a single webpage. 
 
[0108] FIG. 5 shows an Internet-based remote monitoring and control system 101.  At least one automation means is located at an automated facility where the automation means is a programmable logic controller (PLC) 103.  Each facility can contain more than one PLC and all PLCs in a facility are connected to a communication means such as an Internet-capable intelligent cellular modem 105.  The modem allows the PLCs to connect to a service means through an Internet-based first connection.  The service means is preferably in the form of server software running on a server computer 109.  The server software is interfaced with a protocol adaptation means called a simple object access protocol (SOAP) service hosted on the same computer. 
 
[0109] In the preferred embodiment, an interaction means, having an interface presentation means and an input/output means, interacts with the SOAP service through one or more second connections.  The interface presentation means is preferably a website that makes connections to the SOAP service as required.  
Furthermore the input/output (I/O) means, where the I/O means is a remote PC 111 operated by a user 113, makes third connections to the website as required. 
 
[0111] The server software 109 can receive TCP/IP first connections 115 from a plurality of additional facilities 119 which are all monitored and controlled by the system 101.  Each additional facility 119 contains one or More PLCs connected to intelligent modems 105 where the modem facilitates the connection between its PLCs and the server.  

[0121] The PLC data retrieved from the communication method described above is interpreted/translated so that the data interfaces with web technologies and websites via the SOAP service.  The interpretive code developed in order to enable this data to interface with the website also allows live access to the PLC data available to the server through its Internet sockets, without a database intermediary.  This means a user is able to request an actual reading or a modification of PLC data in a monitored facility remotely and the user will not be limited by having access only to an intermittently-updated data cache.

[0124] In this embodiment of the invention, the interpretive engine of the SOAP based interpreter class has been developed from ground up, suited entirely for the functioning of this system.  All of the features of the interpretive engine have been made web-accessible via a standardized web-service (SOAP) interface, without compromising on flexibility nor requiring any interpretation to be done by the user.  Furthermore the web-service (SOAP) hosting and interfacing features of the server software has been built in the form of an `operating system service` (OSS) server program.  Also the secure, reliable, multi-tiered, simultaneous and asynchronous handling of distributed socket connections via multiple protocols by the server computer was required to enable the function of the system.

	As per claim 2, Glew discloses that a dealer communication module that allows a dealer to create a user site and sell the user license [para 81, 143, 148]. 
	As per claim 3, Glew discloses that the dealer communication module allows a dealer to configure a user site and discover the building automation devices at the user site [para 136, 143, 148]. 
	As per claim 4, Glew discloses that a service provider communication module that allows a service provider to create a dealer license and a user license [para 136, 143, 148].
	
6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the .	
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kalafut et al., US publication no. 2015/0160628 discloses a Web-based interaction with building automation.
	Behnke, US patent no. 7183899 discloses a remotely monitored and controlled building automation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

Jan. 12, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Glew is cited by applicant.